Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

September 16, 2019

BOFA SECURITIES, INC.

    As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Installed Building Products, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to BofA Securities, Inc. (“BofAS”) and
the other several Initial Purchasers named in Schedule A (the “Initial
Purchasers”), acting severally and not jointly, the respective amounts set forth
in such Schedule A of $300,000,000 aggregate principal amount of the Company’s
5.75% Senior Notes due 2028 (the “Notes”). BofAS has agreed to act as the
representative of the several Initial Purchasers (the “Representative”) in
connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of September 26, 2019 (the “Indenture”), among the Company, the
Guarantors (as defined below) and U.S. Bank, National Association, as trustee
(the “Trustee”). Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”),
pursuant to a letter of representations, to be dated on or before the Closing
Date (as defined in Section 2 hereof) (the “DTC Agreement”), among the Company,
the Trustee and the Depositary.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”.

The Company is party to that certain credit agreement dated as of April 13,
2017, by and among the Company, as Borrower, the guarantors party thereto, and
Suntrust Bank, as issuing bank, swing bank and administrative agent (the “ABL
Facility”). On or prior to the Closing Date, the Company will enter into an
amendment to the ABL Facility (the “ABL Amendment”), as described in the Pricing
Disclosure Package.

The issuance and sale of the Notes, the issuance of the Guarantees, the
repayment of certain borrowings under the Company’s Term Loan Facility (as
defined below), the entry into the ABL Amendment and the payment of transaction
costs are referred to herein collectively as the “Transactions.”



--------------------------------------------------------------------------------

This Purchase Agreement (“Agreement”), the DTC Agreement, the Securities, the
Indenture and the ABL Amendment are referred to herein as the “Transaction
Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated September 11, 2019 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated September 16, 2019 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1.    Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a)    No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the applicable procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of 1939
(as amended, the “Trust Indenture Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).

 

2



--------------------------------------------------------------------------------

(b)    No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act. With respect to
those Securities sold in reliance upon Regulation S, (i) none of the Company,
its Affiliates or any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Company and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.

(c)    Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date (as defined
below), of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.

(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains or represents an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(e)    Company Additional Written Communications. Neither the Company nor the
Guarantors has prepared, made, used, authorized, approved or distributed and
will not prepare, make, use, authorize, approve or distribute any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
communication by the Company and the Guarantors pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Time of
Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Company Additional Written
Communication.

(f)    Statements in the Offering Memorandum. The statements set forth in the
Offering Memorandum under the captions “CERTAIN UNITED STATES FEDERAL INCOME TAX
CONSIDERATIONS,” “CERTAIN ERISA AND OTHER CONSIDERATIONS,” “DESCRIPTION OF OTHER
INDEBTEDNESS” and “DESCRIPTION OF THE NOTES” constitute accurate summaries of
the matters described therein in all material respects.

(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h)    The DTC Agreement. The DTC Agreement has been duly authorized and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Company, enforceable against the Company
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(i)    Authorization of the Notes and the Guarantees. The Notes to be purchased
by the Initial Purchasers from the Company will on the Closing Date be in the
form contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture. The Guarantees
of the Notes on the Closing Date will be in the form contemplated by the
Indenture and have been duly authorized by

 

4



--------------------------------------------------------------------------------

the Guarantors for issuance pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable against the
Guarantors in accordance with their terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture.

(j)    Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(k)    Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l)    No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
date of the most recent financial statements included in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, management, business or operations, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, nor entered into any material transaction or agreement, in each
case that would be required to be disclosed in a registration statement on Form
S-1; and (iii) there has been no dividend or distribution of any kind declared,
paid or made by the Company or, except for dividends paid to the Company or
other subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(m)    Independent Accountants. Deloitte & Touche LLP (“Deloitte”), which
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules filed with the Commission and included in the Offering Memorandum is
an independent registered public accounting firm with respect to the Company
within the meaning of the Securities Act, the Exchange Act and the rules of the
Public Company Accounting Oversight Board, and any non-audit services provided
by Deloitte to the Company or any of the Guarantors have been approved by the
Audit Committee of the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------

(n)    Preparation of the Financial Statements. The financial statements,
together with the related schedules and notes, included in the Offering
Memorandum present fairly in all material respects the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
Such financial statements have been prepared in compliance with the requirements
of the Act and Exchange Act and in conformity with generally accepted accounting
principles as applied in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Offering Memorandum
under the captions “Summary–Summary Historical Consolidated Financial and Other
Data” and “Summary Historical Consolidated Financial Data” fairly present the
information set forth therein on a basis consistent with that of the financial
statements contained in the Offering Memorandum. The statistical and
market-related data included in the Offering Memorandum are based on or derived
from sources that the Company and its subsidiaries believe to be reliable and
accurate in all material respects and represent their good faith estimates that
are made on the basis of data derived from such sources.

(o)    Incorporation and Good Standing of the Company and its Subsidiaries. Each
of the Company and its subsidiaries has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of the Company and the
Guarantors, to enter into and perform its obligations under each of the
Transaction Documents to which it is a party. Each of the Company and each
subsidiary is duly qualified as a foreign corporation, limited partnership or
limited liability company, as applicable, to transact business and is in good
standing or equivalent status in each jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change. All of the issued and outstanding capital
stock or other ownership interest of each subsidiary has been duly authorized
and validly issued, is fully paid and nonassessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim, except as disclosed in the
Offering Memorandum. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
Guarantors and Crossroads Holdings, LLC.

(p)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document or (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture,

 

6



--------------------------------------------------------------------------------

mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Company’s Term Loan Credit Agreement dated as of April 13, 2017, by and among
the Company, as Borrower, the lenders from time to time party thereto and Royal
Bank of Canada, as administrative agent (the “Term Loan Facility”), and the ABL
Facility), or to which any of the property or assets of the Company or any of
its subsidiaries is subject (each, an “Existing Instrument”) or (iii) in
violation of any law or statute applicable to the Company or any of its
subsidiaries or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company or any of its subsidiaries, except, in the case of clauses (ii) and
(iii) above, for such Defaults or violations as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
The execution, delivery and performance of the Transaction Documents by the
Company and the Guarantors party thereto, and the issuance and delivery of the
Securities, and consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum (i) have been duly authorized by all necessary
corporate or other action and will not result in any violation of the provisions
of the charter, bylaws or other constitutive document of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default or
a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, Debt Repayment Triggering Events, liens, charges
or encumbrances as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary, except for such violations
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency is required for the execution, delivery and
performance of the Transaction Documents by the Company and the Guarantors to
the extent a party thereto, or the issuance and delivery of the Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except such as have been obtained or made by the Company
and are in full force and effect under the Securities Act, applicable securities
laws of the several states of the United States or provinces of Canada. As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

(q)    No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s and the Guarantors’ knowledge,
threatened (i) against or affecting the Company or any of its subsidiaries or
(ii) which has as the subject thereof any property owned or leased by, the
Company or any of its subsidiaries and any such

 

7



--------------------------------------------------------------------------------

action, suit or proceeding, if determined adversely to the Company or such
subsidiary, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.

(r)    Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Change.

(s)    All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
own, lease and operate its properties and to conduct its respective business,
except where the failure to so possess would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, and
neither the Company nor any subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

(t)    Title to Properties. The Company and each of its subsidiaries has good
and marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(n) hereof (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except as
disclosed in the Offering Memorandum and except such as do not materially and
adversely affect the value of such properties taken as a whole and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

(u)    Tax Law Compliance. The Company and each of its subsidiaries have filed
all material tax returns required to be filed (taking into account valid
extensions) and have paid all material taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except any such taxes, assessments, fines or
penalties that are being contested in good faith. The Company has made adequate
charges, accruals and reserves in accordance with GAAP in the applicable
financial statements referred to in Section 1(n) hereof in respect of all
material taxes for all periods as to which the tax liability of the Company or
any of its subsidiaries has not been finally determined.

 

8



--------------------------------------------------------------------------------

(v)    Company and Guarantors Not an “Investment Company”. The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities and
the application of the proceeds as described in the Offering Memorandum will be,
an “investment company” within the meaning of the Investment Company Act and
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(w)    Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed reasonably
adequate and customary for their businesses including, without limitation,
policies covering real and personal property owned or leased by the Company and
its subsidiaries against theft, damage, destruction, acts of vandalism, flood
and earthquakes. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change. Neither of the Company nor any
subsidiary has been denied any insurance coverage which it has sought or for
which it has applied.

(x)    No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(y)    Solvency. The Company and the Guarantors on a consolidated basis are, and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.

(z)    Compliance with Sarbanes-Oxley. The Company and its subsidiaries are in
compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

 

9



--------------------------------------------------------------------------------

(aa)    Company’s Accounting System. The Company and its subsidiaries maintain a
system of accounting controls that is in compliance with the Sarbanes-Oxley Act
and is sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(bb)    Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(cc)    Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has taken, and none of them will take, any
action that might cause this Agreement or the issuance or sale of the Securities
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System.

(dd)    Compliance with and Liability Under Environmental Laws. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change: (i) each of the Company and its subsidiaries and their
respective operations and facilities are in compliance with, and not subject to
any known liabilities under, applicable Environmental Laws, which compliance
includes, without limitation, having obtained and being in compliance with any
permits, licenses or other governmental authorizations or approvals, and having
made all filings and provided all financial assurances and notices, required for
the ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental

 

10



--------------------------------------------------------------------------------

authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the Company’s and the
Guarantors’ knowledge, threatened against the Company or any of its subsidiaries
or any person or entity whose liability under or pursuant to any Environmental
Law the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law; (iv) neither the Company nor any of its
subsidiaries is conducting or paying for, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any site or facility, nor is any of them subject or a party to any order,
judgment, decree, contract or agreement which imposes any obligation or
liability under any Environmental Law; (v) no lien, charge, encumbrance or
restriction has been recorded pursuant to any Environmental Law with respect to
any assets, facility or property owned, or to the Company’s knowledge, operated
or leased by the Company or any of its subsidiaries; and (vi) there are no past
or present actions, activities, circumstances, conditions or occurrences,
including, without limitation, the Release or threatened Release of any Material
of Environmental Concern, that could reasonably be expected to result in a
violation of or liability under any Environmental Law on the part of the Company
or any of its subsidiaries, including without limitation, any such liability
which the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law. Except as disclosed in the Offering
Memorandum, there are no proceedings that are pending, or that are known by the
Company or any of its subsidiaries to be contemplated, against the Company or
any of its subsidiaries under any Environmental Laws in which a governmental
entity is also a party, other than such proceedings regarding which it is
reasonably believed that no monetary sanctions of $100,000 or more will be
imposed against the Company or any of its subsidiaries.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility.

 

11



--------------------------------------------------------------------------------

(ee)    Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.

(ff)    ERISA Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, (i) the Company
and its subsidiaries and any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974 (as amended, “ERISA,” which
term, as used herein, includes the regulations and published interpretations
thereunder) established or maintained by the Company, its subsidiaries or their
ERISA Affiliates (as defined below) are in compliance in all material respects
with ERISA and, to the knowledge of the Company and the Guarantors, each
“multiemployer plan” (as defined in Section 4001 of ERISA) to which the Company,
its subsidiaries or an ERISA Affiliate contributes (a “Multiemployer Plan”) is
in compliance in all material respects with the applicable requirements of
ERISA; (ii) no “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No “single employer plan” (as defined in Section 4001 of ERISA)
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA); (iii) neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (A) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(B) Sections 412, 4971, 4975 or 4980B of the Code; and (iv) each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401 of
the Code is so qualified and nothing has occurred, whether by action or failure
to act, which would cause the loss of such qualification. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Section 414 of the Internal Revenue Code of 1986 (as
amended, the “Code,” which term, as used herein, includes the regulations and
published interpretations thereunder) of which the Company or such subsidiary is
a member.

(gg)    Compliance with Labor Laws. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change,
(i) there is (A) no unfair labor practice complaint pending or, to the Company’s
and the Guarantors’ knowledge, threatened against the Company or any of its
subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
pending, or to the Company’s and the Guarantors’

 

12



--------------------------------------------------------------------------------

knowledge, threatened, against the Company or any of its subsidiaries, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the Company’s and the
Guarantors’ knowledge, threatened against the Company or any of its subsidiaries
and (C) no union representation question existing with respect to the employees
of the Company or any of its subsidiaries and, to the Company’s and the
Guarantors’ knowledge, no union organizing activities taking place and
(ii) there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.

(hh)    Related Party Transactions. There is no material relationship, direct or
indirect, that exists between or among any of the Company or any Affiliate of
the Company, on the one hand, and any director, officer, member, or stockholder
of the Company or any Affiliate of the Company, on the other hand, which is not
so disclosed in the Offering Memorandum. There are no outstanding loans,
advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any Affiliate of the
Company to or for the benefit of any of the officers or directors of the Company
or any Affiliate of the Company or any of their respective family members.

(ii)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, the U.K. Bribery Act of
2010 (the “Bribery Act”), or any other applicable anti-bribery or
anti-corruption law, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the FCPA
or other applicable anti-bribery or anti-corruption law) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA or other applicable anti-bribery or
anti-corruption law, and the Company, its subsidiaries and, to the knowledge of
the Company and the Guarantors, its controlled Affiliates have conducted their
businesses in compliance with the FCPA, the Bribery Act, and the other
applicable anti-bribery or anti-corruption laws, and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(jj)    No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes

 

13



--------------------------------------------------------------------------------

of all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company and the Guarantors, threatened.

(kk)    No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is an individual or entity (“Person”) that is currently the subject
of any sanctions administered or enforced by the U.S. government, including
without limitation, the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of Commerce, the U.S. Department of State
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions. The Company will not, directly or knowingly indirectly, use the
proceeds of the offering and sale of the Notes, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities of or business with any Person that, at the
time of such funding, is the subject of Sanctions, or is in Cuba, Iran, Syria,
North Korea, Crimea, or in any other country or territory, that, at the time of
such funding or facilitation, is the subject or target of Sanctions, or (ii) in
any other manner that will result in a violation by any Person (including any
Person participating in the offering and sale of the Notes, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company, the Guarantors and their respective
subsidiaries have not knowingly engaged in, and are not now knowingly engaged
in, any dealings or transactions with any Person that, at the time of such
dealing or transaction, is or was the subject or target of Sanctions or with or
in any country or territory that, at the time of such dealing or transaction, is
or was the target or subject of Sanctions.

(ll)    Cybersecurity. (A) There has been no security breach or incident, or
unauthorized access or disclosure of or relating to any of the Company’s, the
Guarantors’ and their respective subsidiaries’ information technology and
computer systems, networks, hardware, software, data and databases (including
the data and information of their respective customers, employees, suppliers,
vendors and any third party data maintained, processed or stored by the Company,
the Guarantors and their respective subsidiaries, and any such data processed or
stored by third parties on behalf of the Company, the Guarantors and their
respective subsidiaries), equipment or technology (collectively, “IT Systems and
Data”), except for those that have been remedied without material cost or
liability; (B) neither the Company, the Guarantors, nor their respective
subsidiaries have been notified of, and each of them have no knowledge of any
event or condition that would reasonably be expected result in, any material
security breach or incident, unauthorized access or disclosure or other
compromise to their IT Systems and Data; and (C) the Company, the Guarantors and
their respective subsidiaries have implemented appropriate controls, policies,
procedures, and technological safeguards to maintain and protect the integrity,
continuous operation, redundancy and security of their IT Systems and Data

 

14



--------------------------------------------------------------------------------

reasonably consistent with industry standards and practices, or as required by
applicable regulatory standards. The Company, the Guarantors and their
respective subsidiaries are presently in compliance in all material respects
with all applicable laws or statutes and all judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority,
internal policies and contractual obligations relating to the privacy and
security of IT Systems and Data and to the protection of such IT Systems and
Data from unauthorized use, access, misappropriation or modification.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2.    Purchase, Sale and Delivery of the Securities.

(a)    The Securities. Each of the Company and the Guarantors agrees to issue
and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 98.75% of the principal amount
thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.

(b)    The Closing Date. Delivery of certificates for the Notes in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, NY
10005 (or such other place as may be agreed to by the Company and BofAS) at 9:00
a.m. New York City time, on September 26, 2019, or such other time and date as
BofAS shall designate by notice to the Company (the time and date of such
closing are called the “Closing Date”).

(c)    Delivery of the Notes. The Company shall deliver, or cause to be
delivered, to BofAS for the accounts of the several Initial Purchasers
certificates for the Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. The certificates for the Notes shall be in such denominations
and registered in the name of Cede & Co., as nominee of the Depositary, pursuant
to the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as BofAS may
designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:

(i)     it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

 

15



--------------------------------------------------------------------------------

(ii)    it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii)    it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

SECTION 3.    Additional Covenants. Each of the Company and the Guarantors,
jointly and severally, further covenants and agrees with each Initial Purchaser
as follows:

(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement except as contemplated below, in which case the Company shall
have previously furnished a copy of such proposed amendment or supplement to
BofAS and BofAS shall not have objected. The Company will not amend or
supplement the Final Offering Memorandum prior to the Closing Date unless BofAS
shall previously have been furnished a copy of the proposed amendment or
supplement at least two business days prior to the proposed use or filing, and
shall not have objected to such amendment or supplement. Before making,
preparing, using, authorizing, approving or distributing any Company Additional
Written Communication, the Company and the Guarantors will furnish to BofAS a
copy of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which BofAS
reasonably objects.

(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a

 

16



--------------------------------------------------------------------------------

Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3(a)
hereof)and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

(d)    Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
other entity or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation or other entity. The
Company will advise the Representative promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
each of the Company and the Guarantors shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f)    The Depositary. The Company will cooperate with the Initial Purchasers
and use its best efforts to permit the Securities to be eligible for clearance
and settlement through the facilities of the Depositary.

 

17



--------------------------------------------------------------------------------

(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(h)    Agreement Not To Offer or Sell Additional Securities. During the period
of 90 days following the date hereof, the Company will not, without the prior
written consent of BofAS (which consent may be withheld at the sole discretion
of BofAS), directly or indirectly, sell, offer, contract or grant any option to
sell, pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any debt securities of the Company or
securities exchangeable for or convertible into debt securities of the Company
(other than as contemplated by this Agreement).

(i)    Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Initial Purchasers: (i) as soon as practicable after the
end of each fiscal year, copies of the Annual Report of the Company containing
the balance sheet of the Company as of the close of such fiscal year and
statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form
10-Q, Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority (“FINRA”) or any
securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.

(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

 

18



--------------------------------------------------------------------------------

(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l)    No Restricted Resales. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its Affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Notes that
have been reacquired by any of them.

(m)    Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum. The Representative on behalf of the several Initial Purchasers, may,
in its sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4.    Payment of Expenses. Each of the Company and the Guarantors,
jointly and severally, agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(i) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (ii) all necessary issue,
transfer, stamp and other similar taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers and the sale by the Initial
Purchasers to the Subsequent Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel and independent public or certified public
accountants, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution (including any form of
electronic distribution) of the Pricing Disclosure Package and the Final
Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities, (vii) any fees
payable in connection with the rating of the Securities with the ratings
agencies, (viii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by FINRA, if any, of the terms of the sale of the Securities, (ix) all fees and
expenses (including reasonable fees and expenses of counsel) of the Company and
the Guarantors in connection with approval of the

 

19



--------------------------------------------------------------------------------

Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantors of their respective other obligations under this
Agreement and (x) all expenses of the Company incident to the “road show” for
the offering of the Securities and 50% of the cost of any chartered airplane or
other transportation. Notwithstanding anything to the contrary set forth herein,
the Company shall not be responsible for any fees and expenses of counsel to the
Initial Purchasers other than pursuant to clauses (v) and (viii) of this
Section 4, and in any event in an amount not to exceed $15,000 in the aggregate.
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:

(a)    Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Deloitte, the independent registered public accounting
firm for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchaser, in form and substance reasonably satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, in the form of
the “comfort letter” delivered on the date hereof, except that (i) it shall
cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date.

(b)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:

(i)    in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c)    Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of (i) Winston & Strawn
LLP, counsel for the Company, dated as of such Closing Date, in form and
substance reasonably satisfactory to the Representative, and (ii) Calfee,
Halter & Griswold LLP, counsel to the Company, in form and substance reasonably
satisfactory to the Representative.

 

20



--------------------------------------------------------------------------------

(d)    Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e)    Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i)    for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii)    each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(f)    Indenture. The Company and the Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.

(g)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by BofAS by notice to
the Company at any time prior to the consummation of the offering and sale of
the Securities, which termination shall be without liability on the part of any
party to any other party, except that Sections 4, 6, 8 and 9 hereof shall at all
times be effective and shall survive such termination.

SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by BofAS pursuant to Section 5 or Section 10(i) or (v) hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any

 

21



--------------------------------------------------------------------------------

refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof (other than by reason of
a default by any Initial Purchaser), the Company and the Guarantors, jointly and
severally, agree to reimburse the Initial Purchasers, severally, upon demand for
all documented out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchasers in connection with the proposed purchase and the
offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.

(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Company shall ensure that the Notes (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES

 

22



--------------------------------------------------------------------------------

ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER
THE SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

Assuming the accuracy of the Initial Purchasers’ representations and warranties
and compliance with the Initial Purchasers’ covenants in this Agreement,
following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, except as set forth in Sections 8 and 9
hereof, the Initial Purchasers shall not be liable or responsible to the Company
for any losses, damages or liabilities suffered or incurred by the Company,
including any losses, damages or liabilities under the Securities Act, arising
from or relating to any resale or transfer of any Security.

SECTION 8.    Indemnification.

(a)    Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the

 

23



--------------------------------------------------------------------------------

Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and to reimburse each Initial Purchaser and each such
affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by BofAS) as
such expenses are reasonably incurred by such Initial Purchaser or such
affiliate, director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply, with respect to an Initial Purchaser, to
any loss, claim, damage, liability or expense to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.

(b)    Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company, any Guarantor and each such director or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any

 

24



--------------------------------------------------------------------------------

amendment or supplement thereto) are the statements set forth in the first
sentence of the fourth paragraph, the third and fourth sentences of the sixth
paragraph and the ninth paragraph under the caption “Plan of Distribution” in
the Preliminary Offering Memorandum and the Final Offering Memorandum. The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel (which approval shall not be unreasonably withheld,
conditioned or delayed), the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by BofAS (in the case of counsel
representing the Initial Purchasers or their related persons), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff,

 

25



--------------------------------------------------------------------------------

the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Securities. The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

 

26



--------------------------------------------------------------------------------

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, affiliate, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by BofAS by notice given to the Company if at any
time: (i) trading or quotation in any of the Company’s securities shall have
been suspended or materially limited by the Commission or by the NYSE,
(ii) trading in securities generally on either the Nasdaq Stock Market or the
NYSE shall have been suspended or materially limited, or minimum or maximum
prices shall have been generally established on any of such quotation system or
stock exchange by the Commission or FINRA; (iii) a general banking moratorium
shall have been declared by any of federal, New York or Delaware authorities;
(iv) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
BofAS is material and adverse and makes it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Securities in the manner and
on the terms described in the Pricing Disclosure Package or to enforce contracts
for the sale of securities; or (v) in the judgment of BofAS there shall have
occurred any Material Adverse Change. Any termination pursuant to this
Section 10 shall be without liability on the part of (i) the Company or any
Guarantor to any Initial Purchaser, except that the Company and the Guarantors
shall be obligated to reimburse the expenses of the Initial Purchasers pursuant
to Sections 4 and 6 hereof, (ii) any Initial Purchaser to the Company, or
(iii) any party hereto to any other party except that the provisions of
Sections 8 and 9 hereof shall at all times be effective and shall survive such
termination.

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made

 

27



--------------------------------------------------------------------------------

by or on behalf of any Initial Purchaser, the Company, any Guarantor or any of
their officers, directors, affiliates, agents, or any controlling person or
other person referred to in Section 8, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Initial Purchasers:

BofA Securities, Inc.

50 Rockefeller Plaza

New York, New York 10020

Facsimile:

Attention: High Yield Legal Department

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile: (212) 378-2169

Attention: James J. Clark, Esq.

If to the Company or the Guarantors:

Installed Building Products, Inc.

495 So High Street

Columbus, Ohio 43215

Facsimile: (614) 961-3542

Attention: General Counsel

with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Facsimile: (212) 294-4700

Attention: Robin M. Feiner

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

28



--------------------------------------------------------------------------------

SECTION 14.    Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by BofAS on behalf of the Initial Purchasers,
and any such action taken by BofAS shall be binding upon the Initial Purchasers.

SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

SECTION 16.    Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(a)    Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding a “Related Judgment”, as to which such jurisdiction is non-exclusive)
of the Specified Courts in any Related Proceeding. Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any Related Proceeding brought in any
Specified Court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.

(b)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such

 

29



--------------------------------------------------------------------------------

date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18.    No Advisory or Fiduciary Responsibility. Each of the Company and
the Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company and the Guarantors or their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

30



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 19, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

SECTION 20.    Compliance with USA PATRIOT Act. In accordance with the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company and the Guarantors, which information may include the name and addresses
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.

SECTION 21.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile

 

31



--------------------------------------------------------------------------------

or other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof. This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The section headings herein
are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

 

INSTALLED BUILDING PRODUCTS, INC. By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

33



--------------------------------------------------------------------------------

GUARANTORS:

A+ INSULATION OF KANSAS CITY, LLC ACCURATE INSULATION LLC ACCURATE INSULATION OF
COLORADO, LLC ACCURATE INSULATION OF DELAWARE, LLC ACCURATE INSULATION OF UPPER
MARLBORO, LLC ADVANCED FIBER, LLC ADVANCED INSULATION, LLC ALL CONSTRUCTION
SERVICES ALL IN ONE & MOORE BUILDING SYSTEMS, LLC ALPINE INSULATION I, LLC
AMERICAN INSULATION & ENERGY SERVICES, LLC ANY SEASON INSULATION, LLC APPLE
VALLEY INSULATION, A BDI COMPANY, INC. ASTRO INSULATION OF ILLINOIS, LLC
BAYTHERM INSULATION, LLC BDI INSULATION OF IDAHO FALLS, INC. BDI INSULATION OF
SALT LAKE, L.L.C. BER ENERGY SERVICES, LLC BIG CITY INSULATION, INC. BIG CITY
INSULATION OF IDAHO, INC. B-ORGANIZED INSULATION, LLC BROKEN DRUM OF
BAKERSFIELD, INC. BROKEN DRUM INSULATION VISALIA, INC. BUILDERS INSTALLED
PRODUCTS OF MAINE, LLC BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC
BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

34



--------------------------------------------------------------------------------

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC BUILDING MATERIALS FINANCE, INC. CLS
INSULATION, LLC CORNHUSKER INSULATION, LLC C.Q. INSULATION, INC. EAST COAST
INSULATORS II, LLC EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY
ECOLOGIC ENERGY SOLUTIONS, LLC EDWARDS/MOONEY & MOSES, LLC ELITE SPRAY FOAM OF
LAS VEGAS, LLC EMPER HOLDINGS, LLC ENERGY SAVERS OF LOUISVILLE, LLC EXPERT
INSULATION OF MINNESOTA, LLC FIBERCLASS INSULATION, LLC FIRST STATE BUILDING
PRODUCTS, LLC FORT WAYNE URETHANE, LLC GARAGE DOOR SYSTEMS, LLC GOLD INSULATION,
INC. GREEN STAR PLUS INSULATION, LLC G-T-G, LLC GULF COAST INSULATION, LLC
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED HORIZON ELECTRIC SERVICES, LLC
IBHL A HOLDING COMPANY, INC. IBHL B HOLDING COMPANY, INC. IBHL II-A HOLDING
COMPANY, INC. IBHL II-B HOLDING COMPANY, INC. IBP ARCTIC EXPRESS, LLC IBP ASSET,
LLC IBP ASSET II, LLC IBP CORPORATION HOLDINGS, INC. IBP EXTERIORS, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

35



--------------------------------------------------------------------------------

IBP HOLDINGS, LLC IBP HOLDINGS II, LLC IBP OF MANSFIELD, LLC IBP OF OKLAHOMA,
LLC IBP OF SAN ANTONIO, LLC IBP OF TOLEDO, LLC IBP TEXAS ASSETS I, LLC IBP TEXAS
ASSETS II, LLC IBP TEXAS ASSETS III, LLC INSTALLED BUILDING PRODUCTS, LLC
INSTALLED BUILDING PRODUCTS II, LLC INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC
INSTALLED BUILDING PRODUCTS OF MAINE, LLC
INSTALLED BUILDING PRODUCTS - PORTLAND, LLC INSTALLED BUILDING SOLUTIONS II, LLC
INSULATION NORTHWEST, LLC INSULATION WHOLESALE SUPPLY, LLC INSULVAIL, LLC KEY
INSULATION OF AUSTIN, LLC KEY INSULATION OF SAN ANTONIO, LLC LAKESIDE
INSULATION, LLC LAYMAN BROTHERS INSULATION, LLC LKS TRANSPORTATION, LLC LOVEDAY
INSULATION, LLC M&D INSULATION, LLC MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE,
LLC MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC MARV’S INSULATION, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

36



--------------------------------------------------------------------------------

METRO HOME INSULATION, LLC MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.
MIG BUILDING SYSTEMS, LLC MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC MOMPER
INSULATION OF CROWN POINT, LLC MOMPER INSULATION OF ELKHART, LLC MOMPER
INSULATION OF FORT WAYNE, LLC NORTHWEST INSULATION, LLC OJ INSULATION HOLDINGS,
INC. PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC PARKER INSULATION AND BUILDING PRODUCTS,
LLC PEG, LLC RAJAN, LLC ROCKET INSULATION, LLC ROCKFORD INSULATION, LLC SIERRA
INSULATION CONTRACTORS II, LLC SOUTHERN INSULATORS, LLC SPEC 7 INSULATION CO.,
LLC SUBURBAN INSULATION, INC. SUPERIOR INSULATION, LLC SUPERIOR INSULATION
SERVICES, LLC TCI CONTRACTING, LLC TCI CONTRACTING OF CHARLESTON, LLC TCI
CONTRACTING OF HILTON HEAD, LLC TCI CONTRACTING OF KENTUCKY, LLC TCI CONTRACTING
OF MEMPHIS, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

37



--------------------------------------------------------------------------------

TCI CONTRACTING OF NASHVILLE, LLC TCI CONTRACTING OF THE GULF, LLC THERMAL
CONTROL INSULATION, LLC THERM-CON OF TENNESSEE, LLC TIDEWATER INSULATORS, LLC
TOWN BUILDING SYSTEMS, LLC TRADEMARK ROOFING COMPANY, INC. TRADEMARK SEAMLESS
GUTTER COMPANY, INC. U.S. INSULATION CORP. WATER-TITE COMPANY, LLC WILSON
INSULATION COMPANY, LLC

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

 

ALPHA INSULATION & WATER PROOFING COMPANY ALPHA INSULATION & WATER PROOFING,
INC. DIVISION 7 8 9 SUPPLY, LLC TRILOK INDUSTRIES, INC.

 

By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President

 

GOLD STAR INSULATION, L.P.

  By:   Gold Insulation, Inc., its General Partner          By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer

OJ INSULATION, L.P., a Delaware limited partnership

        By:      OJ Insulation Holdings, Inc., its General Partner

         By:  

/s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and Chief
Financial Officer

 

38



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BOFA SECURITIES, INC. Acting on behalf of itself and as the Representative of
the several Initial Purchasers

By:  

/s/ Sara Petrov

Name:   Sara Petrov Title:   Director

 

39



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal Amount of
Securities to be Purchased  

BofA Securities, Inc.

   $ 184,500,000  

Goldman Sachs & Co. LLC

   $ 48,750,000  

RBC Capital Markets, LLC

   $ 48,750,000  

KeyBanc Capital Markets Inc.

   $ 6,000,000  

PNC Capital Markets LLC

   $ 6,000,000  

U.S. Bancorp Investments, Inc.

   $ 6,000,000  

Total

   $ 300,000,000  



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1